Citation Nr: 0119943	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral 
epicondylitis.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss, 
left ear.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

5.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left heel spur with plantar fasciitis.

7.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 1968 
and from September 1990 to June 1991.  He had a period of 
active duty for training from January to July 1994.  This 
appeal arises from December 1996 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).

In February 2001, a hearing was held in Nashville, Tennessee, 
before the Board member making this decision, who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 and Supp. 2000). 


FINDINGS OF FACT

1.  In a May 1993 rating decision, the RO denied service 
connection for diabetes mellitus on the basis that there was 
no evidence of diabetes mellitus during the veteran's period 
of service from 1990 to 1991, or within the first post-
service year; the veteran was provided notice of the denial 
of benefits, but he did not appeal.

2.  The evidence added to the record since May 1993 showing 
elevated blood sugar levels in December 1991, January 1992, 
and February 1992, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In a May 1993 rating decision, the RO denied service 
connection for bilateral epicondylitis on the basis that 
there was no evidence of an elbow problem during the 
veteran's period of service from 1990 to 1991; the veteran 
was provided notice of the denial of benefits, but he did not 
appeal.

4.  The evidence added to the record since May 1993 
indicating that the veteran was treated for elbow pain in 
April 1991 is so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  In its May 1993 rating decision, the RO denied service 
connection for hearing loss, left ear, on the basis that 
hearing loss pre- existed the veteran's period of service in 
1990 and 1991 and was not aggravated during that period of 
service; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

6.  The evidence added to the record since the RO's May 1993 
decision is either cumulative in nature or not material in 
that it does not indicate that the veteran's hearing loss, 
left ear, underwent an increase in disability during service; 
the evidence received since May 1993 is not so significant 
that it must be considered in order to properly decide the 
merits of the veteran's claim.

7.  In its May 1993 rating decision, the RO denied service 
connection for hypertension on the basis that hypertension 
pre- existed the veteran's period of service in 1990 and 1991 
and was not aggravated during that period of service; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

8.  The evidence added to the record since the RO's May 1993 
decision is either cumulative in nature or not material in 
that it does not indicate that the veteran's hypertension 
underwent an increase in disability during service; the 
evidence received since May 1993 is not so significant that 
it must be considered in order to properly decide the merits 
of the veteran's claim.

9.  The veteran's service connected post-traumatic stress 
disorder has not been objectively shown, since November 1996, 
to result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

10.  The veteran's service connected left heel spur with 
plantar fasciitis is currently manifested by X-ray evidence 
of heel spurring, and pain and tenderness of the plantar 
aspect of the foot; no limitation of motion or functional 
loss has been demonstrated, and this has not resulted in more 
than a moderate level of disability since October 1995.

11.  The Board has considered both the pre-October 1996 and 
the post-October 1996 rating criteria in connection with the 
facts of this case in adjudicating the veteran's claim for an 
increased initial disability evaluation for allergic 
rhinitis; neither set of criteria is more favorable to the 
veteran's claim than the other.

12.  VA examination in May 1996 shows no evidence of definite 
atrophy of intranasal structure and moderate secretion, or 
crusting, ozena, or anosmia.

13.  The medical evidence since October 1996 does not show 
polyps or greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's May 1993 denial of 
service connection for diabetes mellitus is new and material 
and the veteran's claim for service connection for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

2.  Evidence received since the RO's May 1993 denial of 
service connection for bilateral epicondylitis is new and 
material and the veteran's claim for service connection for 
that benefit has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  A final rating decision dated in May 1993 denied service 
connection for hearing loss, left ear; new and material 
evidence has not been submitted, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

4.  A final rating decision dated in May 1993 denied service 
connection for hypertension; new and material evidence has 
not been submitted, and the veteran's claim for that benefit 
has not been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).

5.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder, since November 29, 1996, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2000).

6.  The criteria for an evaluation in excess of 10 percent, 
since October 1995, for left heel spur, with plantar 
fasciitis, have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §4.7, Code 5284 (2000).

7.  The criteria for a compensable evaluation for allergic 
rhinitis, since September 1995, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Codes 6501 (1995), 6522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

The Board notes that all of the veteran's claims for service 
connection pertain to disabilities allegedly incurred in or 
aggravated by his second period of active duty, from 
September 1990 to June 1991.

Diabetes Mellitus and Bilateral Epicondylitis

In a May 1993 rating decision, the RO denied service 
connection for diabetes mellitus on the basis that there was 
no evidence of diabetes mellitus during the veteran's period 
of service from 1990 to 1991, or within the first post-
service year.  The RO also denied service connection for 
bilateral epicondylitis on the basis that there was no 
evidence of an elbow problem during the veteran's period of 
service from 1990 to 1991.  The veteran did not submit a 
timely notice of disagreement, and that decision became 
final.  Thus, the issues of service connection for diabetes 
mellitus and bilateral epicondylitis may only be reopened by 
submission of new and material evidence.  

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection for diabetes mellitus may be 
granted if the disability is manifested to a degree of 10 
percent or more within one year following the date of final 
separation from service. 38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

When the claims were previously denied, the record did not 
contain evidence of diabetes mellitus during service or 
within the first post service year.  Nor did the record 
contain evidence of an elbow problem during the veteran's 
period of service in 1990 and 1991.  These were the bases for 
the denials, and the issues currently at hand.  See Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  To be new and material, 
the evidence would have to contain objective findings related 
to diabetes mellitus within the first postservice year, and 
objective indications of elbow problems during service.  

The evidence added to the record since May 1993 includes a 
private medical records showing elevated blood sugar readings 
in December 1991, and January and February 1992, all within 
the first year following the veteran's separation from 
service in June 1991.  Because the record did not previously 
contain such evidence, the private medical evidence is new 
and material as it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for diabetes mellitus is reopened.

Similarly, the evidence added to the record since May 1993 
includes a written statement, dated in July 1993, and signed 
by two physician's assistants who served in Saudi Arabia with 
the veteran to the effect that they treated the veteran for, 
inter alia, elbow pain, and that the veteran was also treated 
for pain in the elbows at the "8th Evac. Hosp." in April 
1991.  Because the record did not previously contain such 
evidence of inservice treatment for an elbow complaint, the 
statement is new and material as it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  Accordingly, the Board concludes that the 
veteran's claim for service connection for bilateral 
epicondylitis is reopened.

Hearing Loss, Left Ear, and Hypertension

In its May 1993 rating decision, the RO denied service 
connection for hearing loss, left ear, and hypertension on 
the basis that those conditions pre- existed the veteran's 
period of service in 1990 and 1991 and were not aggravated 
during that period of service.  The veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.  To reopen the claim, the veteran must submit 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991).

As noted above, new and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998). 

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  A 
pre- existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).

At the time of the May 1993 rating decision, evidence showed 
that a reference audiogram dated in September 1990 showed the 
following left ear auditory thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
15
35
45







The veteran was placed on a hearing loss profile.  

An April 1991 report of medical examination noted a three 
year history of hypertension.  Essential hypertension was 
noted, with a blood pressure reading of 160/102.  Left ear 
auditory thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
40
45







The separation examination in October 1991 noted history of 
high frequency hearing loss, mild, and hypertension 
controlled by Inderal and Prinival, 110/70 today.  Hearing 
test was deferred.

VA examination conducted in February 1993 noted blood 
pressure readings as follows:  sitting, 160/104, 158/104, 
158/104; standing, 144/104; supine, 156/102.  The veteran was 
taking Inderal.  Diastolic hypertension was the diagnosis.  

On VA audiologic examination in February 1993, the veteran 
reported left ear hearing problems since 1975.  He also 
reported exposure to noise in the Persian Gulf.  The examiner 
noted the following left ear thresholds:  




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
35
40







The diagnosis was of left ear hearing within normal limits 
for the 250 to 2000 Hertz and 6000 to 8000 Hertz ranges.  
Mild sensorineural hearing loss was noted in the 3000 to 4000 
Hertz range.  Word recognition was mildly impaired in the 
left ear.  

Since the evidence failed to show that the veteran's pre- 
existing left ear hearing loss and hypertension were 
aggravated during active duty, service connection for those 
disabilities was denied.  

No credible evidence addressing the issues of aggravation of 
the veteran's left ear hearing loss and hypertension has been 
received since the May 1993 rating decision.  

On VA audiologic examination in May 1996, the veteran 
reported left ear hearing problems since 1975.  He also 
reported exposure to noise in the Persian Gulf.  The examiner 
noted the following left ear thresholds:  




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
30
40







The diagnosis was of mild sensorineural hearing loss, left 
ear, with good word recognition of 96 percent.

Private medical records noted the following blood pressure 
readings:  January 1990, 150/95; May 1991, 160/100; June 
1991, 140/90; December 1991, 140/100; February 1992, 140/90; 
April 1992, 130/80; June 1992, 140/90; July 1992, 130/70; and 
August 1992, 140/85.

VA examination in May 1996 noted blood pressure readings as 
follows:  sitting, 138/80; supine, 124/70; and standing, 
120/66.  The diagnosis was hypertension, controlled.  

A VA examination in February 1999 noted blood pressure 
readings as follows:  sitting, 160/94 and 151/88; standing, 
137/85 and 127/81; and supine 135/76 and 133/76.  

These records do not provide any evidence of an increase in 
severity, or aggravation, of the preexisting disorders during 
service, and as such they do not constitute new and material 
evidence.  The Board specifically notes that the pre-service 
blood pressure reading of 150/95 in January 1990 is higher 
than any reading shown since separation from service in 1991.  
Likewise, the post-service audiologic findings have shown 
only mild sensorineural hearing loss in the left ear, with 
thresholds at or below those shown at entrance into service 
in September 1990.  The medical evidence simply does not 
provide a basis for concluding that there was any permanent 
increase is severity of the veteran's pre-existing 
hypertension or left ear hearing loss during his period of 
service from September 1990 to June 1991.

The veteran has submitted his own statements and those of 
family members and friends to the effect that his hearing 
loss and hypertension worsened during his period of service 
in the Persian Gulf.  These statements are not only 
cumulative of evidence of record in May 1993, they are also 
contradicted by the objective evidence of record summarized 
above; as such, the lay statements are not found to be 
material.

While the veteran has submitted various items of evidence 
since the May 1993 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since May 1993 does not 
demonstrate that the veteran's pre-existing hypertension and 
hearing loss, left ear, underwent an increase in disability 
during service.

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  The Board finds that 
that obligation was fulfilled in this case. The veteran has 
been provided with medical examinations, and relevant private 
and VA records have been obtained.  The RO has furnished the 
veteran the law and regulations regarding what constitutes 
new and material evidence and he has been advised as to the 
basis upon which the claims were previously denied, or the 
specific matters under consideration.  The evidence received, 
as summarized above, has not proven to be material to reopen 
the veteran's claims.

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues regarding the 
evaluations of the service connected disabilities, the Board 
finds that those issues are adequately developed for 
appellate review, and need not be remanded to the RO for 
initial review in light of the VCAA.  The duty to assist has 
been met in that the RO has secured all pertinent records of 
which it had notice, including private medical records, and 
arranged for adequate VA examinations to evaluate the claims.  
Furthermore, in the statements of the case and supplemental 
statements of the case the RO has met the notice requirements 
of the VCAA.  


Post-traumatic Stress Disorder

The RO granted service connection for post-traumatic stress 
disorder in September 1998.  A 50 percent evaluation was 
assigned from November 29, 1996.  The veteran disagreed with 
that initial evaluation.

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code section, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2000).

A psychological evaluation was conducted in September 1996.  
The veteran reported that he had been married for 31 years, 
and that his wife had "stuck by him."  The veteran reported 
that he was disabled from working due to bronchitis, 
headaches, pian in the elbows and feet, coughing, and blood 
pressure fluctuations.  The veteran stated that when he 
attended high school football games, the crowd bothered him a 
little more than in the past.  The veteran stated that he got 
along "great" with family members and others in the 
community.  The examiner noted that the veteran was difficult 
to interview because of rapid, pressured, overproductive, and 
circumstantial speech, although the veteran tried to 
cooperate.  The veteran reported that he received visits from 
others daily and visited others about once or twice per week.  
He attended church services once or twice per month.  The 
veteran spent his leisure time working on genealogy, reading, 
and watching television.  The veteran lived with his wife and 
22 year old son.  On examination, the veteran's affect was 
moderately anxious.  He was fully oriented to person, place, 
time and situation.  The veteran reported that he felt mostly 
good and happy in the past few weeks.  He reported sleep 
disturbance in the form of initial insomnia but not in 
remaining asleep.  The veteran reported a recurring nightmare 
concerning the colonel who gave him a bad report in Kuwait.  
No other signs or symptoms of post-traumatic stress disorder 
were noted or reported.  He had not experienced any psychotic 
symptoms or problems with suicidal or homicidal ideation.  
The diagnostic impression were generalized anxiety disorder, 
and obsessive-compulsive personality traits.  The examiner 
opined that the veteran's speech would make him unable to 
interact appropriately with co-workers or to receive 
supervision.  

A psychiatric evaluation was conducted in February 1997.  The 
veteran reported that he lived with his wife and two sons.  
He reported nervousness, nightmares and flashbacks involving 
dead bodies.  He stated that he had difficulty concentrating 
and dealing with stress.  He could not tolerate crowds, small 
children, or loud noises.  The veteran reported difficulty 
going to sleep and that he stayed restless during the night.  
He felt depressed and cried easily.  He also felt hopeless, 
helpless, and worthless, but denied suicidal thoughts.  The 
veteran reported difficulty remembering things.  He stated 
that he mainly watched television, and did not go out and 
visit often.  He used to enjoy tracing the family tree but 
not now.  On examination, the veteran was drawn and tense.  
His affect was anxious and mood was depressed.  He was fully 
oriented.  He had difficulty relating with the examiner, and 
his speech was normal.  Concentration was impaired.  Recent 
and remote memory was intact, and was judgment.  The veteran 
appeared to have a fair amount of insight into his 
difficulties.  There were no auditory or visual 
hallucinations, delusional thinking, ideas of reference, or 
loose associations present.  The impression was post-
traumatic stress disorder, severe.  

On a May 1997 psychological evaluation, the veteran's affect 
was somewhat anxious and depressed.  He reported nightmares 
and flashbacks of his military experience in Saudi Arabia and 
Kuwait.  He admitted to being depressed but denied suicidal 
ideas.  He was rational and oriented, and did not display 
evidence of a thought disorder.  The veteran reported that he 
generally avoided others, especially in public places, and 
felt anxious around them.  The veteran lived with his wife.  
He mainly watched television.  He occasionally went to the 
grocery, but did not attend church.  The veteran had friends 
and could relate to others.  Reality testing was adequate and 
there were no indications of psychosis.  The diagnosis was 
post-traumatic stress disorder.  The examiner noted that the 
veteran appeared moderately anxious and depressed, and that 
psychiatric treatment may be helpful.  

A September 1997 psychiatric evaluation was conducted in 
accordance with the veteran's claim for Social Security 
benefits.  The veteran reported that he was devastated by the 
recent death of his 31 year old son, who died of a heart 
attack.  The veteran stated that he experienced nightmares 
involving the war, although he was not himself involved in 
combat.  He saw several hundred dead bodies that had not been 
removed from the streets of Kuwait.  The veteran stated that 
Benadryl helped him get to sleep within an hour of going to 
bed.  He reported irritability and stated that he experienced 
angry outbursts sometimes directed at his wife.  He expressed 
difficulty concentrating and making decisions.  The veteran 
described his mood as relaxed, but appeared to be mildly 
tense and fidgeted during the interview.  The diagnostic 
impression was that the veteran was suffering from post-
traumatic stress disorder of at least mild severity as well 
as symptoms consistent with generalized anxiety disorder and 
depression.  The examiner stated that the veteran's current 
emotional difficulties appeared to restrict his ability to 
function in some ways.  

A VA psychiatric examination was conducted in September 1998.  
The veteran reported "crazy dreams, can't sleep, nervous as 
a cat, I shake a lot at times."  The veteran stated that he 
felt rage much of the time, and his problems sleeping made 
him irritable.  He described intrusive thoughts of events in 
Kuwait approximately three or four times per week.  He had 
nightmares about these events two to three times per week, 
but no flashbacks during waking hours.  He reported anxiety 
related to wartime recollections, and felt frightened when he 
heard a helicopter.  The veteran continued to live with his 
wife and his two remaining sons.  The veteran stated that he 
watched television, sat on his porch, and read, although 
problems with his concentration made reading difficult.  He 
had lost interest in fishing, hunting, attending high school 
football games, and following other sports.  The veteran 
stated that he had a close friend that he trusted and would 
rely on for help if needed.  He did prefer being alone to 
being with others, and stated that while he had loving 
feelings for his family, he felt that he was not as close to 
them as he should be.  He endorsed an exaggerated startle 
response.  On examination, the veteran's speech articulation, 
rate and fluency were unremarkable.  He was not difficult to 
interview.  His affect was somewhat constricted and appeared 
depressed.  He was oriented.  The veteran denied serious 
homicidal or suicidal thoughts.  There were no signs of 
psychosis.  Judgment was good and insight was apparent.  
Remote and short term memory was intact.  The examiner 
diagnosed prolonged post-traumatic stress disorder, and 
indicated that the veteran was moderately impaired from an 
occupational viewpoint.  The Global Assessment of Functioning 
(GAF) score was 55.  The examiner noted that this level of 
functioning was indicative of the veteran's few friendships 
and his conflicts with others, including his own wife.  The 
veteran had a severe tendency towards irritability and marked 
lack of concentration per his description, although his lack 
of concentration was not demonstrable on mental status 
examination.  The examiner noted that the veteran appeared to 
have lost his initiative, and that this appeared to date from 
the Gulf War.

A VA psychiatric examination was conducted in February 1999.  
The veteran reported current, intrusive, distressing 
recollections of the Gulf War.  He has intense psychological 
and physiological reactions to any events that remind him of 
the war, and tries to avoid activities and places that arouse 
his recollections of the war.  The veteran stated that he 
sometimes felt detached from others, but he had a good 
relationship with his family and several intimate friends.  
At times he felt depressed, but currently he felt okay.  He 
was optimistic about the future and wanted to be able to 
watch his grandchildren grow up.  He was involved in few 
activities, but occasionally went fishing.  The veteran could 
control his temper and was not hypervigilant.  On 
examination, the veteran was cooperative and pleasant.  He 
became tearful when he talked about the war and of seeing 
dead bodies.  He described feelings of guilt.  He was alert 
and fully oriented.  His mood was euthymic and affect was 
appropriate.  Thoughts were goal oriented, there were no 
hallucinations, delusions, or suicidal or homicidal ideation.  
Immediate, remote and recent memory was intact.  Judgment was 
intact.  The diagnosis was post-traumatic stress disorder, 
chronic, and mild in severity.  The GAF was 65.  In a March 
1999 addendum to his report, the examiner stated that in his 
opinion the veteran was not unemployable as a result of his 
post-traumatic stress disorder, nor was he incompetent.  

The most recent VA psychiatric examination was conducted in 
June 2000.  The veteran reported forgetfulness, but he was 
able to go to stores by himself without difficulty.  He noted 
that he enjoyed going out to eat with his family fairly 
often, and attended medical appointments at VA.  Aside from 
that, he spent most of his time at home, watching television, 
sitting on the porch and reading newspapers.  He had not 
recently pursued his former interests in fishing, gardening, 
and genealogy.  The veteran stated that he spent little time 
with people outside his immediate family, but he did have a 
few friends that he saw on occasion.  He had one particularly 
good friend who visited the veteran frequently.  The veteran 
described his relationship with his wife of 35 years as 
close, and he was sometimes able to express his loving 
feelings towards her.  He described his relationship with his 
two adult sons as "perfect."  He was capable of joking and 
laughing with them, but had some difficulty expressing a 
loving feeling openly with his sons.  The veteran reported 
problems with concentration and sleeplessness.  He had 
nightmares three to four times per week, but no longer 
experienced intrusive daytime recollections of Persian Gulf 
experiences.  The veteran did not describe avoidance symptoms 
attributable to trauma from his war zone service.  His 
restricted activities are clearly described as being the 
result of his numerous and chronic physical illnesses, and he 
got depressed about his physical decline.  The veteran 
continued to experience irritable moods, but felt his 
medications had improved these symptoms a lot.  The veteran 
stated that his mood was down about 60 percent of the time, 
but that his medication helped to relieve his low moods.  He 
also was able to find activities or diversions to lift his 
mood, such as watching Andy Griffith Show reruns.  The 
examiner suggested that the veteran's brief and fleeting 
sadness over lost self-worth and some occasional self-
destructive thought referrals were suggestive of an 
adjustment reaction to his physical illnesses, but not 
sufficient to indicate the presence of clinically significant 
depressive disorder.  On examination, the veteran's mental 
status was unremarkable.  He was alert and well oriented, 
pleasant, motivated, cooperative, spontaneously verbal, goal 
directed, and relevant in conversation.  There was no 
evidence of psychosis or underlying thought disturbance.  His 
attention span, concentration, memory, and reasoning 
abilities were all functioning intact.  Some evidence of 
mildly anxious mood was observed, but no signs of depression 
were seen.  The examiner stated that the veteran had 
continued difficulty in functioning due to chronic post-
traumatic stress disorder symptoms, but that currently his 
symptoms were certainly not more than moderately impairing in 
his life.  The majority of the problem in preventing the 
veteran from working and having an active social life was his 
physical illnesses, not post-traumatic stress symptoms from 
his military service.  The diagnosis was post-traumatic 
stress disorder, chronic, with moderate degree of impairment.  
The GAF score was 55.  

Based upon the medical evidence of record, which has 
generally characterized the veteran's symptoms of post-
traumatic stress disorder as mild or moderate, and the GAF 
scores of 55 (with one 65 noted), the Board is unable to find 
a basis to conclude that the veteran's service connected 
post-traumatic stress disorder merits a 70 percent evaluation 
under the regulations, which require objective evidence of 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The veteran has been shown to have a good relationship with 
his wife and children, and to have several friends he sees 
regularly.  He enjoys going out to eat.  The recent VA 
examiner noted that, but for his physical impairments, the 
veteran would likely be able to work and have a more active 
social life.  While the veteran has reported problems with 
concentration and forgetfulness, objective testing has 
consistently shown his concentration and memory to be intact.  

The Board notes that a GAF of 51 to 60, is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  A GAF score 
of 61-70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  DSM-IV, supra.  The Board finds that the 
veteran's level of functioning is properly addressed by the 
50 percent evaluation assigned this includes occupational and 
social impairment with reduced reliability and productivity, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 (2000).

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent since November 29, 1996, under the regulations 
governing the rating of post-traumatic stress disorder.  
38 C.F.R. Part 4, Code 9411 (2000).  In this regard, see 
Fenderson, supra.  As the evidence for and against the claim 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 C.F.R. § 3.102 (2000).


Left Foot

The veteran experienced left foot problems during his period 
of active duty for training in 1994.  Service connection for 
left heel spur with plantar fasciitis was granted in December 
1996.  A 10 percent evaluation was assigned from October 
1995.  The veteran disagreed with that initial evaluation.

The veteran's left foot disability is evaluated under Code 
5284.  The current 10 percent evaluation contemplates a 
moderate level of disability.  A 20 percent evaluation 
requires a moderately severe disability.  38 C.F.R. Part 4, 
Diagnostic Code 5284 (2000).

A VA examination was conducted in May 1996.  The veteran 
reported pain and tenderness of both heels, making it 
difficult to walk.  On examination, there was moderate 
tenderness of both heels.  There was a healed medial 
calcaneal incisional scar over the left heel, the result of 
surgery in March 1996.  The veteran limped, favoring the left 
foot.  The veteran had difficulty squatting, everting and 
inverting the heel, or putting pressure on both heels.  The 
heels appeared normal.  The left heel had slight edema.  
Function did not appear to be affected by the incisional 
scar.  Gait was normal except for limping to favor the 
tenderness and discomfort of the left heel on contact with 
the ground.  There were no other secondary skin or vascular 
chagnes.  X-rays showed calcaneal spurs of plantar surface of 
the os calcis.  The diagnosis was bilateral calcaneal plantar 
fasciitis, and status post excision of left calcaneal spur in 
the past.

A VA examination was conducted in April 1999.  The veteran 
reported no real pain in the left heel.  He noted that the 
heel would throb if he stood on it too long.  He related no 
swelling, redness, or heat.  Pain was increased by standing 
and walking over long periods.  The veteran had experienced 
pain for two to three days following overactivity.  Rest and 
non-steroidals relieved the pain.  On examination, the skin 
was warm, moist and intact.  Left heel scar was non-
hypertrophied and nontender.  There was a decrease in 
sensation in the left heel.  There were no areas of point 
tenderness.  Arches were present and ranges of motion were 
good without pain or crepitus.  Dorsalis pedis and posterior 
tibial were 2/4.  The veteran walked without a limp.  There 
were no callosities, breakdown, or unusual shoe wear, and no 
vascular changes.  The veteran could stand on his heels and 
toes.  X-rays showed an inferior calcaneal spur on both 
heels, the right greater than the left.  The diagnosis was 
heel spurs bilaterally, right greater than left.

The most recent VA examination of the veteran's left foot was 
conducted in June 2000.  The veteran complained of constant 
throbbing pain over the head of the first metatarsal on the 
left.  This was especially prominent and exacerbated after 
periods of walking approximately 200 yards, and prolonged 
standing.  The veteran did not have the throbbing at night 
while trying to sleep.  The veteran noted that his pain from 
the plantar fasciitis and calcaneal spurring was not as 
severe as that over the metatarsal head.  On examination, the 
veteran was neurologically intact except for decreased 
sensation over both feet in a stocking fashion.  He was able 
to heel and toe walk.  There was no tenderness to palpation 
over the dorsal surface of the foot.  There was exquisite 
pain with palpation of the plantar portion of the calcaneus.  
There was pain and tenderness over the plantar fascia, more 
marked in the medial aspect than on the lateral aspect.  The 
diagnoses were bilateral heel spurs, left plantar fasciitis, 
Morton neuroma of the 4th interspace on the left, and 
hypertrophied sesamoid of the first metatarsal with a severe 
callus formation and hyperkeratosis.

The veteran's service connected left foot disability is 
manifested by X-ray evidence of heel spurring, and pain and 
tenderness of the plantar aspect of the foot.  No limitation 
of motion or functional loss has been demonstrated.  The 
hypertrophied sesamoid of the first metatarsal with a severe 
callus formation and hyperkeratosis, which was productive of 
the most pain on the recent examination, is not part of the 
service connected disability.  The Board finds the pain, 
spurring, and slight decreased sensation noted on the 
examinations to be consistent with the current moderate 
disability rating.  The examination findings do not 
demonstrate a moderately severe level of disability 
associated with the service connected left foot disability; 
importantly, the veteran is able to walk normally, and he has 
no circulation disturbance, swelling or loss of strength in 
the left foot attributable to his service connected 
disability.  Accordingly, the Board has determined that the 
veteran is not entitled to a higher evaluation under Code 
5284 since October 1995.  38 C.F.R. Part 4, including § 4.7, 
Diagnostic Code 5284 (2000).  See Fenderson, supra.

The schedular evaluations are adequate to compensate the 
veteran's service connected left foot disability.  This is 
not an exceptional case where the schedular evaluations are 
shown to be inadequate.  It does not present an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  As the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (2000).

Allergic Rhinitis

Service connection was originally granted for a "sinus 
condition" in December 1996.  A noncompensable evaluation 
was assigned from September 1995.  The veteran disagreed with 
the initial evaluation.  Subsequently, the statement of the 
case issued in July 1999 changed the description of the 
veteran's disability to allergic rhinitis; the initial 
noncompensable evaluation was continued.  

VA regulations for evaluating disabilities of the respiratory 
system were changed effective October 7, 1996.  See Schedule 
for Rating Disabilities, Respiratory System, 61 Fed. Reg. 
46,720 (1996) (38 C.F.R. Part 4 (2000).  Allergic rhinitis is 
now rated under Code 6522.

Under the current criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2000).  A noncompensable rating must be assigned 
where the findings do not approximate these requirements.  38 
C.F.R. § 4.31 (2000).

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).  
Again, a noncompensable rating must be assigned where the 
findings do not approximate these requirements.  38 C.F.R. § 
4.31.

The veteran filed his initial claim in September 1995.  In 
evaluating the appellant's claim to an increased disability 
evaluation for his allergic rhinitis, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, consideration will be given to both versions of 
the regulations to determine which version is most favorable 
to the appellant.

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-October 1996 nor the 
post-October 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial compensable 
disability evaluation for allergic rhinitis is not warranted.

A VA examination was conducted in May 1996.  The veteran 
reported that his nose was stopped up, he had difficulty 
breathing and frequent colds.  On examination, there was mild 
mucosal edema and hyperemia.  The nasal septum deviated to 
the left.  Weber's transillumination of the paranasal sinuses 
were all normal.  The external nose was essentially normal in 
appearance with no deviation.  The nasal vestibule was open, 
Kiesselbach and plexus were normal.  There were no lesions on 
the floor of the nose.  Interior meatus, middle meatus, 
middle turbinates, and interior turbinates all showed mild 
edema and hyperemia.  CT scan of the sinuses was negative.  
The diagnosis was allergic rhinitis.

In considering the veteran's allergic rhinitis from 1995 to 
1996 under the old criteria, the Board finds no evidence of 
definite atrophy of intranasal structure and moderate 
secretion, or crusting, ozena, or anosmia, which would 
warrant a compensable evaluation.  38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code 6501 (1995). .

A VA examination was conducted in April 1999.  The veteran 
reported some chronic nasal congestion symptoms.  These 
bothered him mainly at night when he lied down.  He sometimes 
had some watery drainage from the nose.  He had some itching 
in the nose at times, and minimal difficulty breathing 
through the nose.  He did not have problems with purulent 
discharge.  The veteran's problems were year-round, and not 
incapacitating.  On examination, the nasal airway was good.  
There were no polyps, growths, tumors or cysts.  There was 
very slight nasal septal deviation, but the airway was 
adequate.  There was no tenderness over the sinuses, no 
purulent discharge, and no crusting.  CT scan showed some 
thickening of the mucous membrane in the left sphenoid sinus, 
but the remainder of the sinuses were perfectly normal.  The 
impression was chronic mild nasal congestion, possibly 
allergic rhinitis, worse at night; no symptoms related to 
sinusitis; recent CT scan demonstrates some inflammation of 
the left sphenoid sinus, but this is asymptomatic; nasal 
airway is adequate.

The most recent VA examination was conducted in July 2000.  
The veteran reported nasal congestion, year-round, and 
causing problems mainly at night.  It was exacerbated in 
September and May, and slightly improved in the summer.  The 
veteran was not stopped or incapacitated at all by these 
episodes, other than embarrassment at his rhinorrhea.  He 
described some problems with breathing through his nose, more 
at night than during the day.  He reported some mainly clear 
discharge from the nose, but occasional purulent discharge.  
On examination, there was a good anterior nasal airway.  No 
evidence of purulence, polyps, masses or significant nasal 
mucosal edema was seen.  There was slight deviation of the 
nasal septum to the left.  CT scan showed no mucoperiosteal 
opacification of the paranasal sinuses with the exception of 
some mucoperiosteal thickening in the left sphenoid sinus.  
The impression was probable rhinitis, either allergic or 
nonallergic, and mild mucoperiosteal thickening of the left 
sphenoid sinus.  The examiner indicated that the disease 
primarily originated or involved the nose and the nasal 
mucous membrane.

The post-1996 medical evidence, when evaluated in light of 
the current criteria, does not support a compensable 
evaluation; there is no showing of polyps, or of greater than 
50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code 6522 (2000).

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to a compensable evaluation since 
September 1995 under either the old or the new regulations 
governing the rating of allergic rhinitis.  38 C.F.R. Part 4, 
Code 6501 (1995), 6522 (2000).  See Fenderson, supra.

The schedular evaluations are adequate to compensate the 
veteran's allergic rhinitis. This is not an exceptional case 
where the schedular evaluations are shown to be inadequate.  
It does not present an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  As the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2000).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for diabetes mellitus 
has been reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral 
epicondylitis has been reopened.

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for hearing loss, 
left ear, that benefit is denied.

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for hypertension, 
that benefit is denied.

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.

An evaluation in excess of 10 percent for left heel spur with 
plantar fasciitis is denied.

A compensable evaluation for allergic rhinitis is denied.


REMAND

During the pendency of this appeal, an expanded duty to 
assist has been imposed by law.  VA is obligated under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5103) to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claims.  This assistance includes the duty to provide a 
medical examination or obtain a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.

The veteran contends that his diabetes mellitus had its onset 
during his period of service from September 1990 to June 
1991, or within the first year following separation from that 
period of service.  As noted above, private medical records 
show elevated blood sugar readings in December 1991, January 
1992, and February 1992, with subsequent readings within 
normal limits from April 1992 to August 1992.  Additionally, 
in October 1991, the veteran's glucose was noted as 175.  
Diabetes mellitus was not diagnosed until a VA examination in 
February 1993.  The Board is of the opinion that a VA 
physician should review the record, including the findings 
described above, and provide an opinion as to whether or not 
the elevated blood sugar readings noted during the one year 
period following June 1991 were manifestations of the 
diabetes mellitus diagnosed in early 1993.  

Additionally, the veteran contends that his bilateral 
epicondylitis, diagnosed in August 1992, had its onset during 
his period of service from September 1990 to June 1991.  As 
noted above, the record now contains a written statement by 
two physician's assistants who served in Saudi Arabia with 
the veteran to the effect that they treated the veteran for 
elbow pain, and that the veteran was also treated for pain in 
the elbows at the "8th Evac. Hosp." in April 1991.  The 
record also contains a diagnosis of tendinitis in the left 
elbow in July 1992.  The Board is of the opinion that a VA 
physician should review the record, including the findings 
described above, and provide an opinion as to the likelihood 
that the pain in the elbows which was apparently noted in 
April 1991 was an early manifestation of the bilateral 
epicondylitis diagnosed in August 1992.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should arrange for a VA 
physician to review the record, including 
the findings described above, and provide 
opinions as to:

(1) whether or not the elevated blood 
sugar readings noted during the one 
year period following June 1991 were 
manifestations of the diabetes 
mellitus diagnosed in early 1993, and 
(2)  the likelihood that the pain in the 
elbows which was apparently noted in 
April 1991 was an early manifestation 
of the bilateral epicondylitis 
diagnosed in August 1992.

The Board will find it helpful if the 
examiner is able to express their 
opinions as to a possible connection 
between diabetes mellitus and 
epicondylitis in terms of whether such a 
connection is "likely," "unlikely" or 
"as likely as not."

The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the physician prior to 
preparation of his report.  The 
physician's report should include 
complete rationale for the conclusions 
reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the physician's report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.


Thereafter, the RO should readjudicate the veteran's claims 
for entitlement to service connection for diabetes mellitus 
and bilateral epicondylitis.  If an outcome is not favorable 
to the veteran, he and his representative should be provided 
with an appropriate supplemental statement of the case and 
given a reasonable opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



